        Case 2:19-cv-01222-KG-SMV Document 6 Filed 05/06/20 Page 1 of 2



                         IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO


FRANKIE J. OWEN,

       Plaintiff,

v.                                                                   Civ. No. 19-1222 KG-SMV

CURRY COUNTY DETENTION CENTER,

       Defendant.


                                    ORDER OF DISMISSAL

       This matter is before the Court following Plaintiff’s repeated failure to cure deficiencies

in this civil rights action. Plaintiff is incarcerated at the Curry County Detention Center

(CCDC). He initiated this action with a handwritten letter. The letter alleges the CCDC “Delta

Pod” features hazardous and unhealthy conditions. (Doc. 1) at 1. On January 2, 2020, the

Court entered its first Order to Cure Deficiencies. (Doc. 2). The Order observed that

Plaintiff’s pleading was not signed under penalty of perjury and did not appear on the proper 42

U.S.C. § 1983 form. Plaintiff also failed to prepay the $400 filing fee or file an in forma

pauperis motion. The Court directed him to cure these deficiencies within thirty days. The

Clerk’s Office also mailed Plaintiff a form complaint and in forma pauperis motion, along with

instructions. The instructions explain that any in forma pauperis motion must be accompanied

by a six-month inmate account statement.

       Plaintiff complied, in part. He filed an amended complaint and in forma pauperis

motion, but he failed to submit a six-month inmate account statement. (Docs. 3, 4). The

inmate account statement is required by statute. See 28 U.S.C. § 1915(a)(2). On March 25,
        Case 2:19-cv-01222-KG-SMV Document 6 Filed 05/06/20 Page 2 of 2



2020, the Court entered a second Order directing Plaintiff to file his account statement. (Doc.

5). Plaintiff was warned that if he failed to timely comply, the Court would dismiss this case.

Id. at 1. The deadline to file the account statement was April 24, 2020. Plaintiff did not

comply or otherwise respond to the Order. Accordingly, the Court will dismiss this action

pursuant to Fed. R. Civ. P. 41(b). See Olsen v. Mapes, 333 F.3d 1199, 1204 n. 3 (10th Cir. 2003)

(“Rule 41(b) … has long been interpreted to permit courts to dismiss actions sua sponte for a

plaintiff's failure to prosecute or comply with the … court’s orders.”).

       IT IS ORDERED:

       1. Plaintiff’s Civil Rights Complaint (Doc. 1) is dismissed without prejudice.

       2. The Court will enter a separate judgment closing the civil case.




                                              _________________________________
                                              UNITED STATES DISTRICT JUDGE




                                                 2
